Case 1:21-cr-00157-TNM Document 7 Filed 02/26/21 Page 1of5

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

Holding a Criminal Term

Grand Jury Sworn in on January 8, 2021

UNITED STATES OF AMERICA
v.
CHRISTIAN SECOR,

Defendant.

CRIMINAL NO.
MAGISTRATE NO. 21-MJ-232

VIOLATIONS:

18 U.S.C. §§ 1512(c)(2), 2

(Obstruction of an Official Proceeding)
18 U.S.C. §§ 231(a)(3), 2

(Civil Disorder)

18 U.S.C. §§ 111(a)(1), 2

(Assaulting, Resisting, or Impeding
Certain Officers)

18 U.S.C. § 1752(a)(1)

(Entering and Remaining in a Restricted
Building or Grounds)

18 U.S.C. § 1752(a)(2)

(Disorderly and Disruptive Conduct in a
Restricted Building or Grounds)

40 U.S.C. § 5104(e)(2)(A)

(Entering and Remaining on the Floor of
Congress)

40 U.S.C. § 5104(e)(2)(B)

(Entering and Remaining in the Gallery of
Congress)

40 U.S.C. § 5104(e)(2)(C)

(Entering and Remaining in Certain
Rooms in the Capitol Building)

40 U.S.C. § 5104(e)(2)(D)

(Disorderly Conduct in a Capitol Building)
40 U.S.C. § 5104(e)(2)(G)

(Parading, Demonstrating, or Picketing in
a Capitol Building)

INDICTMENT

The Grand Jury charges that:
Case 1:21-cr-00157-TNM Document 7 Filed 02/26/21 Page 2 of 5

COUNT ONE

On or about January 6, 2021, within the District of Columbia and elsewhere, CHRISTIAN
SECOR, attempted to, and did, corruptly obstruct, influence, and impede an official proceeding,
that is, a proceeding before Congress, by entering and remaining in the United States Capitol
without authority and committing an act of civil disorder, and assaulting, resisting, opposing,
impeding, intimidating and interfering with an officer and employee of the United States, and
engaging in disorderly and disruptive conduct, and aided and abetted others known and unknown
to do the same.

(Obstruction of an Official Proceeding and Aiding and Abetting, in violation of Title
18, United States Code, Sections 1512(c)(2) and 2)

COUNT TWO
On or about January 6, 2021, within the District of Columbia, CHRISTIAN SECOR,
committed and attempted to commit an act to obstruct, impede, and interfere with a law
enforcement officer, lawfully engaged in the lawful performance of his/her official duties incident
to and during the commission of a civil disorder, and the civil disorder obstructed, delayed, and
adversely affected the conduct and performance of a federally protected function, and aided and
abetted others known and unknown to do the same.

(Civil Disorder and Aiding and Abetting, in violation of Title 18, United States Code,
Section 23 1(a)(3) and 2)

COUNT THREE
On or about January 6, 2021, within the District of Columbia, CHRISTIAN SECOR, did
forcibly assault, resist, oppose, impede, intimidate, and interfere with, an officer and employee of
the United States, and of any branch of the United States Government (including any member of

the uniformed services), and any person assisting such an officer and employee, while such person
Case 1:21-cr-00157-TNM Document 7 Filed 02/26/21 Page 3 of 5

was engaged in and on account of the performance of official duties, and where the acts in violation
of this section involve physical contact with the victim and the intent to commit another felony.

(Assaulting, Resisting, or Impeding Certain Officers and Aiding and Abetting, in
violation of Title 18, United States Code, Section 111(a)(1) and 2)

COUNT FOUR
On or about January 6, 2021, within the District of Columbia, CHRISTIAN SECOR, did
unlawfully and knowingly enter and remain in a restricted building and grounds, that is, any posted,
cordoned-off, and otherwise restricted area within the United States Capitol and its grounds, where
the Vice President and Vice President-elect were temporarily visiting, without lawful authority to
do so.

(Entering and Remaining in a Restricted Building or Grounds, in violation of Title 18,
United States Code, Section 1752(a)(1))

COUNT FIVE

On or about January 6, 2021, within the District of Columbia, CHRISTIAN SECOR, did
knowingly, and with intent to impede and disrupt the orderly conduct of Government business and
official functions, engage in disorderly and disruptive conduct in and within such proximity to, a
restricted building and grounds, that is, any posted, cordoned-off, and otherwise restricted area
within the United States Capitol and its grounds, where the Vice President and Vice President-
elect were temporarily visiting, when and so that such conduct did in fact impede and disrupt the
orderly conduct of Government business and official functions.

(Disorderly and Disruptive Conduct in a Restricted Building or Grounds, in violation
of Title 18, United States Code, Section 1752(a)(2))

COUNT SIX
On or about January 6, 2021, within the District of Columbia, CHRISTIAN SECOR,

willfully and knowingly entered and remained on the floor of a House of Congress and in any
Case 1:21-cr-00157-TNM Document 7 Filed 02/26/21 Page 4 of 5

cloakroom and lobby adjacent to that floor, in the Rayburn Room of the House of Representatives,
and in the Marble Room of the Senate, without authorization to do so.

(Entering and Remaining on the Floor of Congress, in violation of Title 40, United
States Code, Section 5104(e)(2)(A))

COUNT SEVEN
On or about January 6, 2021, within the District of Columbia, CHRISTIAN SECOR,
willfully and knowingly entered and remained in the gallery of either House of Congress, without
authorization to do so.

(Entering and Remaining in the Gallery of Congress, in violation of Title 40, United
States Code, Section 5104(e)(2)(B))

COUNT EIGHT
On or about January 6, 2021, within the District of Columbia, CHRISTIAN SECOR,
willfully and knowingly, and with the intent to disrupt the orderly conduct of official business,
entered and remained in a room in any of the Capitol Buildings set aside and designated for the
use of either House of Congress and a Member, committee, officer, and employee of Congress,
and either House of Congress, and the Library of Congress, without authorization to do so.

(Entering and Remaining in Certain Rooms in the Capitol Building, in violation of
Title 40, United States Code, Section 5104(e)(2)(C))

COUNT NINE
On or about January 6, 2021, within the District of Columbia, CHRISTIAN SECOR,
willfully and knowingly engaged in disorderly and disruptive conduct in any of the Capitol

Buildings with the intent to impede, disrupt, and disturb the orderly conduct of a session of
Case 1:21-cr-00157-TNM Document7 Filed 02/26/21 Page 5 of 5

Congress and either House of Congress, and the orderly conduct in that building ofa hearing before
and any deliberation of, a committee of Congress or either House of Congress.

(Disorderly Conduct in a Capitol Building, in violation of Title 40, United States Code,
Section 5104(e)(2)(D))

COUNT TEN
On or about January 6, 2021. within the District of Columbia. CHRISTIAN SECOR,
willfully and knowingly paraded, demonstrated, and picketed in any United States Capitol
Building.

(Parading, Demonstrating, or Picketing in a Capitol Building, in violation of Title 40,
United States Code, Section 5104(e)(2)(G))

A TRUE BILL:

FOREPERSON.

Yeakaa? K firsarer. | pm

Attorney of the United States in
and for the District of Columbia.

wa
